DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/21 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Terminal Disclaimer
The terminal disclaimer filed on 5/26/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,350,071 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scrafton et al US Patent 6,676,704B1.
	Regarding claims 1, 9-13, Scrafton et al discloses a hemi-prosthesis implant (10) comprising: a replacement joint part (20) with an articulation surface (22) for tribological pairing with a joint surface of a natural joint counterpart, wherein the articulation surface is embodied with a coating (30) applied to a substrate (see Figs. 2 and 3), wherein the substrate provides a relief for adhesion of the coating (see Fig. 2, elements 22 and edge 24), and wherein the relief has at least one of a raised region or an indentation in the form of a trough.  Wherein the relief includes at least one of (i) one or more longitudinal grooves (22).  Additionally, the coating is made of a material less rigid compared to a material of the substrate (see paragraph 0031 disclosing a layer 30 made of a polymeric material).  
	Regarding claim 2, see Fig. 2 showing a half-moon recess. showing groove element 393 disclosing a groove surrounding along the sphere of substrate 392.	
	Regarding claims 3 and 15, see paragraph 0018.
	Regarding claims 5 and 16, see paragraph 0031.

	Regarding claims 7 and 13, the Examiner interpreted the roughness of the relief as the roughened substrate region.  Additionally, any surface has a roughness.
	Regarding claim 9, see Fig. 2, element 22 has been interpreted as the relief.
	Regarding claim 12, see paragraph 0030, discloses injecting molding.
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pope et al US Patent 6,676,704B1 in view of Scrafton et al US Patent Pub. 2008/0288081A1.
Regarding claims 1, 9-13, Pope discloses Pope et al discloses a hemi-prosthesis implant (artificial knee joint, femoral head, acetabular cup; see Figures 2B,2C,2I,2W, 2AB) comprising: a replacement joint part with an articulation surface for tribological pairing with a joint surface of a natural joint counterpart, wherein the articulation surface is embodied with a coating (382) applied to a substrate (see Figs. 3A-5G; element 383), wherein the substrate provides a relief for adhesion of the coating (see paragraph 1018 disclosing textured or porous substrates), and wherein the relief has at least one of a raised region or an indentation in the form of a trough.  Wherein the relief includes at least one of (i) one or more longitudinal grooves (elements 384, 393) or (ii) one or more transverse grooves (353; see also figure below).  See Figures 3A-3M.
Regarding claim 2, see Fig. 3C showing groove element 393 disclosing a groove surrounding along the sphere of substrate 392.	
Regarding claims 3 and 15, see col. 8, lines 64-67.

Regarding claim 8, the Examiner interpreted one of the grooves at the distal end of the sphere (area where the neck hole is located (not shown below), eg. Neck hole 355 in Fig. 3R) as the outer pedestal of a base body, therefore, the embodiment disclosed below reads on the claimed subject matter in claim 8.
Regarding claim 9, if the whole substrate is treated to have a porous surface, then the relief is embodied entirely outside the articulation surface.
Regarding claim 12, see paragraph 1018, lines 3-4, discloses injecting molding.
Regarding claim 18, see Figure below showing both the longitudinal and transverse grooves.
Regarding claims 19 and 20, See Figure 3N showing the overhanging walls (354) of the flat base.
 
    PNG
    media_image1.png
    485
    563
    media_image1.png
    Greyscale

	However, Pope et al does not disclose  a material of the coating is less rigid compared to a material of the substrate, recesses having a depth less than 70% of the coating thickness and an anchoring groove on an outer pedestal of a base body of the substrate.

	It would have been obvious to one ordinary skill in the art to modify the outer surface of the substrate in order to create an indentation less than 70% of the coating of the thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760.  The examiner can normally be reached on Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        1/7/22